Citation Nr: 1204527	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO. 08-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss. 

2. Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.

3. Entitlement to special monthly pension on account of being in need of the regular aid and attendance of another person. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

The veteran served on active duty from December 1952 to December 1956. 

This matter came before the Board of Veterans' Appeals (Board) from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In a recent decision, U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the Board has recharacterized the Veteran's appealed claim for service connection for PTSD as a claim for service connection for a psychiatric disorder to include PTSD, depression, and anxiety disorder, based on the Veteran's assertions and the medical findings of record. 

The Board in April 2010 remanded the claims on appeal for additional development. They now return to the Board for further review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran in November 2011 submitted two documents in response to a supplemental statement of the case (SSOC) issued in November 2011. The first is a statement in which he re-asserts an alleged stressor incident in 1953 at Perrin Air Force Base, Texas, consisting of his witnessing an accident when a F86 Saber Jet blew up on the runway, with the pilot burning to death while trying to get out of the aircraft. The Veteran has made such assertions previously, including in a statement submitted in January 2007 in furtherance of his PTSD claim. The statement is thus not new. 

The second submitted document, a "Restricted Area Pass Application" dated in April 1953, specifically authorizes the Veteran by name to enter the Flight Line area as part of his duties while then assigned to the 3555th Motor Vehicle Squadron. This document has not previously been submitted and affords affirmative evidence supporting the Veteran's presence on the flight line as part of his duties with that motor vehicle squadron in service. This supportive evidence was not previously of record, and lends support both for the Veteran's claim for service connection for PTSD, and his claim for service connection for bilateral hearing loss (based on asserted noise exposure while in the vicinity of the flight line). 

The Veteran has not waived RO review of this new evidence relevant to his appealed claims prior to Board adjudication, and hence the case must be remanded for such review prior to adjudication of these service connection claims on appeal. A supplemental statement of the case must be furnished to the appellant and his representative when additional pertinent evidence is received after a statement of the case is issued. 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2011). In this regard, the Board urges the Veteran to submit all relevant evidence from his service period at once, so that they may be associated with the claims file. Thus, repeated remands for such repeated RO/AMC adjudication as are required here may be avoided. 

Additionally, the expanded psychiatric disorder claim under Clemons requires a further development notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the expanded claim. 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011). 

The Veteran was afforded a VA mental health screening in October 2008 to address the question of the presence of PTSD. PTSD was assessed, but the Veteran declined the offer of treatment, and instead requested a copy of the screening evaluation to submit in furtherance of his pending claim for VA benefits. That screening assessment was based on the examiners accepting the validity of multiple uncorroborated assertions. These included the Veteran's assertion that he encountered incoming shelling or bombing while stationed in Okinawa during the Korean Conflict, despite the absence of any historical record of bombing of Okinawa during the Korean Conflict. The Veteran also then asserted as a stressor witnessing deaths and injuries during Operation Sage Brush in Louisiana in 1955/1956. The AMC sought confirmation of the Veteran's assertions concerning Operation Sagebrush with the Defense Personnel Records Information Retrieval System (DPRS). 

The RO's October 2010 request for stressor confirmation provided the following Veteran-reported narrative of the asserted "Operation Sagebrush," training to be confirmed or denied by DPRS:

The Veteran contends that his unit was required to go to England Air Force Base in Alexandria, Louisiana to furnish transportation on the designated drop zone where they had to pick up paratroopers. The Veteran states that the paratroopers were dropped down and the hit into the props of the airplane, which cause[d] some of the paratrooper[s'] legs and arms to be cut off. The Veteran states that 60 people were killed and the paratroopers belong[ed] to the 82nd Airborne Division. The Veteran also contends that the operation was called Operation Sagebrush. Please conduct a search to determine whether or not the 314th Transportation Sq[.] was required to go to England AFB to provide transportation and whether or not the paratroopers who belong[ed] to the 82nd Airborne Division [were] injured at England AFB after parachuting from an airplane.

The DPRS provided a detailed reply concerning actual documented locations and activities of the 82nd Airborne Division and the 314th Transportation Squadron over the time periods in question, including details of Operation Sagebrush. However, the DPRS reply informed while Operation Sagebrush was conducted in the June to December of 1955 timeframe, "the history did not reveal the incidents as described by the Veteran during the June to December 1955 time frame." The DPRS reply further noted that operations were carried out by the 214th Troop Carrier Group and the 82nd Airborne Division during the July to December 1956 time frame, but "the history did not reveal the incidents as described by the Veteran during the July to December 1956 period." 

In short, the occurrence of the Operation Sagebrush stressor incident as described by the Veteran was contradicted by the DPRS by review of official records of the military operations. Because the Board deems these records to be reliable, the Board cannot at this juncture find that the Veteran has provided a credible narrative of stressors to support his PTSD claim. The Board thus concludes that VA examination to address his PTSD claim is not warranted as part of this remand. 38 C.F.R. § 3.304(f). 

In the absence of any credible evidence of the Veteran's in-service encounter with or fear of any hostile military or terrorist activity, and in the absence of any credible assertions of in-service stressors, at this juncture additional development on these bases, including pursuant to changes to PTSD regulations, is not warranted. 38 C.F.R. § 3.304(f)(3).

Private medical records were obtained in October 2010 from a doctor providing diagnoses of "significant psychiatric issues (anxiety/depression [with] PTSD)." However, the Board finds that a VA examination to address questions of etiology of other psychiatric disability as related to service is also not warranted at this juncture, based on the absence of any credible evidence of a precipitating event, injury, or disease in service upon which to base such an etiology. 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board in its April 2010 remand required a VA audiology examination to address the likelihood that any current hearing loss was causally related to service. Unfortunately, for the obtained VA audiology examination in May 2010, the VA examiner relied upon a narrative which the Veteran provided which the Board does not find credible. Namely, the Veteran asserted that he had been struck in the head by a crane in 1953, and that he had experienced bleeding in the right ear at that time and decreased hearing since that time. The Board's finding of non-credibility of this narrative is based in part on a version of the narrative the Veteran told previously in a submitted written statement in September 2006. The Veteran then asserted, "I was hit on the head while I was hooking crane to load some boxes in wore (sic) zone Korea while on detail, the time was around the middle of 1953." 

The Board, in its prior decision in April 2010 denying the Veteran's claim for service connection for cold injury to the feet, determined pertinently as follows: 

The records establish, by a preponderance of the evidence, that the Veteran was never in Korea and that he was never in combat. He was sent to Okinawa after hostilities ended and served as a vehicle driver there until his return to the United States in May 1955. The Board finds that the Veteran's service personnel records provide the most reliable description of his service. They contain a convincing amount of detail and fully account for his whereabouts at all times during service. The records therefore outweigh the Veteran's reports of service in combat in Korea. For these reasons, the Board finds that the Veteran's statement of Korean service, combat, and exposure to cold are not credible.

The Veteran's service records accounting for his time serving overseas have not changed, and continue to outweigh and render non-credible the Veteran's accounts of service in Korea during the Korean Conflict, including his accounts of combat. Because the Veteran's initial narrative of having been hit in the head by a crane in service placed that occurrence in a combat zone in Korea, the Board finds the narrative non-credible as contradicted by the service personnel records evidence that the Veteran did not serve in Korea and did not serve in a combat zone. To whatever extent the Veteran has subsequently modified that narrative to omit the assertion that the crane injury occurred in a combat zone in Korea does not render the narrative any more credible.

The May 2010 VA audiology examiner concluded as follows:

Since the Veteran does report hearing loss and tinnitus since the blow to his head in service and reports no civilian noise exposure, it is believed that this Veteran's military noise exposure and the blow to the head are at least as likely as not the cause of his present hearing loss and tinnitus.

Based on the examiner's reliance on the Veteran's narrative of head injury in service, the Board must reject examiner's opinion as non-probative due to its reliance on this narrative factual premise which the Board concludes is most likely false. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Because the Board finds the VA audiology examination and its analysis and conclusion to be inadequate, a new VA audiology examination must be afforded the Veteran. Based on the Veteran's false narratives concerning combat in service and assertions regarding stressor events, the Board will instruct the examiner not to rely on the Veteran's assertions of past history of hearing loss or its symptoms to support the examiner's conclusions, so that the examiner's analysis may be found reliable. Reonal; Stefl. 

The Veteran was afforded a VA examination in May 2010 to address his asserted need for aid and attendance of another. Under the law, increased pension benefits are payable to a veteran who needs the regular aid and attendance of another person or is considered housebound as a result of his disabilities. 38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351 (2011). The Veteran has already been afforded increased pension benefits based on housebound status, and seeks the higher level of pension benefits to be afforded based on need for aid and attendance. 

Entitlement to increased pension for reason of need for aid and attendance is based on a showing that the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person based on factual need, pursuant to the criteria set forth in 38 C.F.R. § 3.352 . 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351 (2011). 

The blindness requirement as contained in the regulation, to support this aid and attendance benefit by itself without other disability requires that the claimant's vision be 5/200 or less in each eye, or requires concentric contraction of the visual field to be less than 5 degrees. 38 C.F.R. § 3.351(c)(1) . 

The criteria within 38 C.F.R. § 3.352 enumerate elements of dependence including the inability to perform such tasks as dressing and undressing oneself, inability to maintain ordinary cleanliness, inability to feed oneself, inability to attend to the wants of nature, or such physical or mental incapacity as necessitates the care or assistance of another person on a regular basis to protect one from hazards or dangers incident to one's daily environment. 38 C.F.R. § 3.352(a) (2011).

The VA examiner in May 2010 concluded as follows:

It is my opinion that this Veteran does fulfill criteria for aid and attendance, particularly in view of his dizziness, his falls, his unsteadiness, and his reduced capacity to exit the house in the event of a catastrophe, such as a fire.

The 'need of assistance in the event of a catastrophe, such as a fire' relied upon by the VA examiner to support her opinion of the need for aid and attendance is for VA purposes erroneous. The need must be for "assistance of another person on a regular basis," 38 C.F.R. § 3.352(a) (emphasis added), not assistance of another person "in the event of a catastrophe, such as a fire." Because the VA examiner based her opinion on the wrong standard of need, the opinion cannot serve to support the claim. 38 C.F.R. § 3.351.

A new aid and attendance examination is accordingly required. Because the Veteran has repeatedly demonstrated that he is not a reliable historian of facts asserted to support his claims, the examiner will be asked to rely on the Veteran's assertions, such as of instances of unsteadiness or dizziness, only to the extent that these assertions may be adequately supported by objective findings. Notably, the Veteran was afforded a VA neurological examination in January 2011 based on his assertions of head injury in service, and the neurological examiner found "no objective evidence for a neurological condition on this examination."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1. Send the Veteran updated VCAA notice letter, to inform him of the evidence necessary to substantiate his claims for service connection for a psychiatric disorder to include PTSD, depression, and anxiety disorder; for service connection bilateral hearing loss, and for special monthly pension based on need for regular need of aid and attendance of another person.

The Veteran should also be asked to provide any further information or evidence as may serve to support any alleged stressor in service supportive of his PTSD claim.

All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. Thereafter, afford the Veteran an audiology examination to address the nature and etiology of any current bilateral hearing loss. The examination must be conducted by an examiner other than the one who conducted the VA hearing loss examination in May 2010. The examination should be informed by current audiology findings, lay statements, and medical evidence of record. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should address the following:

a. The examiner is advised that the current examination to address bilateral hearing loss and its etiology as potentially related to service is required based on the prior, May 2010 VA audiology examiner drawing conclusions based on inaccurate factual premises relying on non-credible statements of history as reported by the Veteran. Specifically, the examiner relied upon the Veteran's assertion that he had hearing loss ever since being struck on the head by a crane in service. That narrative history is not credible because the Veteran initially reported that the incident occurred in a combat zone in Korea during the Korean Conflict, whereas service personnel records establish that the Veteran never served in Korea and was never in a combat zone. The current audiology examiner is accordingly hereby advised that any narratives or other assertions by the Veteran should be deemed not credible and should not be used to support any medical opinion. Even if clear, corroborating, independent evidence is present within the claims file or based on clinical or examination findings, this corroborating evidence and not the Veteran's statements should be used to support any medical opinion provided. 

b. The examiner should thus address clinical evidence and other credible evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

c. The examiner should opine whether it is at least as likely as not (at least 50 percent probability) that the Veteran's current bilateral hearing loss developed in service or is otherwise causally related to service, or, contrarily, whether such a link to service is unlikely. The examiner should provide a complete explanation for his/her opinions. 

3. Thereafter, afford the Veteran a new medical examination addressing whether the Veteran is in need of the regular aid and attendance (A&A) of another person. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should do the following:

a. The examiner is hereby advised that a further A&A examination is required because the prior examiner in May 2010 provided an opinion based on the incorrect standard, opining erroneously that A&A benefits were warranted including based on the Veteran's need of assistance by another in the event of a catastrophe such as a fire in his home. The question is whether regular aid and attendance is required, not whether assistance is required upon a rare or exceptional occurrence such as a house fire or other catastrophe.

b. The examiner should specifically address whether the Veteran has factual needs for regular aid an attendance of another, such as need for such assistance to perform tasks inclusive of dressing and undressing oneself, maintaining ordinary cleanliness, feeding oneself, attending to the wants of nature, and regular protection from ordinary or usual hazards or dangers incident to one's daily environment. In answering this question, the examiner must rely on objective evidence and/or independent corroboration of the Veteran's assertions of such needs.

The examiner should provide a complete explanation for his/her opinions. 

4. Thereafter, and following any other necessary development (potentially to include a VA examination addressing psychiatric disabilities for compensation purposes), readjudicate the now-expanded claim for service connection for a psychiatric disorder, to include PTSD and depression and anxiety disorder. Also readjudicate the claims for service connection for bilateral hearing loss, and for special monthly pension based on need for aid and attendance of another person. If any benefit sought on appeal the subject of this remand is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


